The opinion of the court was delivered by
Swayze, J.
Ordinarily we think the board of county canvassers would be required to canvass the returns laid before them, and could not seek for evidence elsewhere. State, Gledhill v. The Governor, 25 N. J. L. 331. But this rule can only be applicable when the return laid before them is fair and unambiguous on its face and made in conformity with the statute. Where, as in this case, the return as made suggests a doubt as to its own correctness, the board of canvassers, if its canvass is to be anything more than a mere mechanical tabulation of figures, must of necessity ascertain the true state of the case. Otherwise the present deadlock in that board might well continue in spite of our writ requiring them to proceed. They naturally sought information in the duplicate return and while the fact that the duplicate was unambiguous in crediting the relator with one hundred and sixty votes would naturally lead candid men to the belief that one hundred and sixty was the correct figure, we cannot censure the members of the county board who still remained *383unsatisfied. The proper way to satisfy them is to have a return by the local board which shall certify whether the correct figure is one hundred and twenty-five or one hundred and sixty. Inasmuch as -the evidence taken on the rule satisfied both parties that the latter was correct, we see no objection to a mandamus issuing to the local board. The effect will be to secure the relator his rights and save the great expense of a recount which would probably fall on the county, for if the relator was credited with one hundred and twenty-five votes only, he would start the recount with an assurance that an error of thirty-five had been made against Mm which the recount would correct.
Let a peremptory mandamus issue.